Title: From Thomas Jefferson to Alexander McCaul, 3 August 1789
From: Jefferson, Thomas
To: McCaul, Alexander



Dear Sir
Paris Aug. 3. 1789.

The troubles of this place, which have interrupted all business,  have prevented my sooner acknoleging the receipt of your favor of June 25. That of Aug. 14. of the last year had come duly to hand. Tho’ I have not received one shilling of remittance of the crops of my estate of 1787. and 1788. one third of which was by agreement to be for your paiment, yet I am nonetheless desirous of finding other sources of remittance to you. The distresses of a friend here disabled me for some time, as to relieve them I was obliged to part with money I meant for you. I now inclose you his (Mr. Paradise’s) bill on Doctr. Bancroft for £176. sterling, which being secured on the first remittances from a large estate in Virginia, I am assured such remittances will arrive this month, and that as soon as the bill of lading arrives, Mr. William Anderson of London (Partner of Gist) will pay the money. It is drawn on Dr. Bancroft who is the trustee only and not the debtor of Mr. Paradise. I will beg the favor of you, in sending this bill to London, to direct your correspondence only to receive the money when Dr. Bancroft or Mr. Anderson shall be ready to pay it, and not to have any protest taken for delay of paiment. Only be so good as to let me know when it is paid. I have also by this post remitted to Messrs. Robert & Hugh Ingram of London the first bill of Exchange of Grand & co. on Teissier for £124. sterling, of which I inclose you the second. Not knowing the address of Messrs. Ingram, I put it under cover to my friend John Trumbull, No. 2. North street, Rathbone place London, who will find them out. These sums together when received will make three hundred pounds sterling, and I will continue to exert myself to accomplish the paiment of my debt to you. I have asked leave to go to America for the ensuing winter, and to return here in the spring. One of my great objects in going is to settle my account with your agent there, see about the remittances from the sale of my lands formerly mentioned to you, and to the hiring out what may not be already hired of my estate, so as that we may have a sure paiment from that every year. I will ask from your friendship to instruct your agent to receive any bonds resulting from the sale of my lands, and which he may consider as good as paiment by me, and to discharge me so far. This would be a great comfort and encouragement to me. I expect to leave this place the last of September, and to be back in April. I am with great and sincere esteem Dear Sir Your affectionate humble servt,

Th: Jefferson

